DETAILED ACTION

Applicant’s 08/12/2022 response to the previous 05/13/2022 Office action has been considered and entered.

Upon consideration of said Applicant’s response the Finality of said previous 05/13/2022 Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-13,15-20 and 22-23 as amended and/or filed in Applicant’s response.

Notice of Pre-AIA  or AIA  Status

Priority is claimed, accordingly the earliest possible effective filing date is 02/01/2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s 08/12/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 9 of the previous 05/13/2022 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.
Prior Art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art with regard to “zone control” of vehicles.  This prior art does not teach or render obvious the claimed invention for reasons set forth below.  However this prior art does teach for example:

US 20160275801 A1 to Kopardekar; Parimal teaches, inter alia managing Unmanned aerial systems that are delivery vehicles in designated zones governed by the FAA in for example the Paragraph below:
“[0071] These and other objectives of UTM are achieved by the confluence of business models. For example, UTM may manage UASs automatically using advanced hardware and software capabilities; UTM may co-manage UASs with ATC control or partial control; UTM may manage UASs in designated zones outside FAA's day-to-day operations; UTM may manage UASs similar to the rules of a road transportation model; UTM may co-manage UASs with one or more commercial businesses; or UTM may use a hybrid of such models.”.

US 20090099897 A1 to Ehrman; Kenneth S. et al. teaches, inter alia a user interface that allows a user to customize the location of pickup and drop off zones in for example the Paragraph below:
“[0220] Once the connection has been established, the user may create a customized request using the submission module 272. The submission module may incorporate a work request submission user interface. The work request submission user interface may be a graphical user interface that will support the creation of new work requests. The user interface may display a facility floor plan with various pick and drop zones. The pick and drop zones may be predefined and selected by the user or may be customizable by the user.”.


Allowable Subject Matter

Claims 1-13,15-20 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 9123152 B1 to Chatham; Andrew Hughes, US 20120044043 A1 to Nettleton; Eric et al. (Nettleton) and US 20140357295 A1 to SKOMRA; Stewart A. et al. (Skomra) fails to teach or render obvious inter alia a system and method comprising: determining, by an autonomous vehicle, that the autonomous vehicle is in a zone controlled by a zone authority; transmitting, by the autonomous vehicle, capability information associated with the autonomous vehicle to the zone authority; receiving, by the autonomous vehicle, one or more zone rules from the zone authority, wherein the one or more zone rules are generated by the zone authority based on the capability information of the autonomous vehicle and further based on a request from an entity external to the zone authority to direct or restrict a manner in which the autonomous vehicle is capable of operating in association in the zone; causing, by the autonomous vehicle, in response to determining that the autonomous vehicle is in the zone, the autonomous vehicle to operate in a controlled mode of operation associated with the one or more zone rules, wherein the one or more zone rules limit behavior of the autonomous vehicle in the zone; determining, by the autonomous vehicle, that the autonomous vehicle is outside the zone; and releasing, by the autonomous vehicle, in response to determining that the autonomous vehicle is outside the zone, the autonomous vehicle from the controlled mode of operation as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220910